Citation Nr: 1547595	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  03-06 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.  

2. Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to June 1979.  He served in the Reserve from June 1979 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran provided testimony during a videoconference hearing before a Veterans Law Judge in March 2004.  A transcript is of record.  In January 2013, the Veteran was informed that the Veterans Law Judge who conducted the March 2004 hearing was no longer employed by the Board and he was offered the opportunity to testify at a new hearing.  In February 2013, the Veteran, through his representative, stated that he did not want a new hearing and wanted the claim to be adjudicated as soon as possible.  

Most recently, the Board again denied entitlement to service connection for a left knee and left ankle disabilities in an August 2014 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In an Order dated in an April 2015, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's August 2014 decision and remanded this issue back to the Board for development consistent with the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veterans Court has directed that additional development is necessary in this appeal.  The Board is bound by the findings contained in the Joint Motion, as adopted by the Veterans Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).

The Joint Motion stipulates that pursuant to a March 2013 Board remand, the Veteran was afforded a VA examination of his left knee and left ankle in May 2013.  The examiner opined that those disabilities were not related to the Veteran's service, either on a direct or secondary basis, and opined that neither disability was either proximately caused by or aggravated by his service connected disabilities.  The examiner explained that with respect to the ankle, that "none of these [service-connected] problems have a direct clinical effect on [Veteran's] relatively minor left ankle ligament strains and mild" degenerative joint disease.  As to the knee, the examiner stated that the Veteran's service-connected disabilities "are all individual orthopedic clinical entities, and have no direct bearing on his left knee condition at all."  The Joint Motion found that the examiner's stated rationales were insufficient for rating purposes, in that they merely restate his ultimate conclusions without providing any meaningful explanation as to the bases of those conclusions.  

Also, while the examiner states that "all of the findings [of knee and ankle disability] are due to chronic changes over time, worsened by [Veteran's] weight gain and diabetes," this does not resolve the question of whether the age-related degeneration of his joints may have been hastened or otherwise aggravated by injuries during service.  

Additionally, the Joint Motion notes that the in the March 2013 remand order, the Board specially ordered that the examination be provided by an orthopedic specialist and there is no indication that the examiner who conducted the May 2013 examination possesses any specialized orthopedic expertise.  

As the Veteran has not been afforded a new VA examination since the April 2015 Order, the Board finds a new VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any additional relevant evidence that may have come into existence since the claims folder was last before the AOJ.

2. The AOJ should schedule the Veteran for an appropriate VA examination with an orthopedic specialist to determine the nature, extent, onset, and etiology of his claimed left knee and ankle disabilities.  All indicated studies should be performed.  The claims folder should be provided to the examiner(s) for review of pertinent documents therein in connection with the examination, and the examination report(s) should reflect that such a review was conducted.  

The examiner(s) should state whether it is at least as likely as not (a 50 percent probability or greater) that the left knee and ankle disability, including myofascial syndrome and degenerative joint disease, was:

a) incurred in or as a result of a disease or injury sustained during active duty service; or

b) proximately caused by, due to, or aggravated by (made chronically worse) service-connected disabilities, including those of the bilateral feet, lumbar and cervical spine, and left hip.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. After completing the above and any other development deemed necessary, readjudicate the appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).














	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




